

116 S2813 IS: CBP Hiring and Retention Innovation Act
U.S. Senate
2019-11-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 2813IN THE SENATE OF THE UNITED STATESNovember 7, 2019Ms. Sinema (for herself and Mr. Hoeven) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo establish a CBP Hiring and Retention Innovation Council to develop ideas and initiatives to
			 improve U.S. Customs and Border Protection hiring and retention efforts
			 and capabilities, and for other purposes.
	
 1.Short titleThis Act may be cited as the CBP Hiring and Retention Innovation Act.
		2.CBP Hiring and Retention Innovation Council
 (a)EstablishmentNot later than 180 days after the date of the enactment of this Act, the Secretary of Homeland Security, in conjunction with the Chief Human Capital Officer of the Department of Homeland Security, shall establish a CBP Hiring and Retention Innovation Council (referred to in this Act as the Council) to develop ideas and initiatives to improve U.S. Customs and Border Protection hiring and retention efforts and capabilities.
 (b)CompositionThe Council shall include— (1)the Secretary of Homeland Security, or the Secretary’s designee, who shall serve as the Chair of the Council;
 (2)the Commissioner of U.S. Customs and Border Protection, or the Commissioner’s designee; (3)the Assistant Commissioner, Office of Human Resources Management, Enterprise Services, or the Assistant Commissioner’s designee;
 (4)the Assistant Commissioner, Office of Finance, Enterprise Services, or the Assistant Commissioner’s designee;
 (5)appropriate representatives from labor groups representing U.S. Customs and Border Protection employees;
 (6)other members, selected by the Secretary, who have the requisite knowledge or expertise to help U.S. Customs and Border Protection develop new hiring and retention strategies, initiatives, and innovations, including—
 (A)private sector human resource experts; and (B)chief human capital officers, or their designees, from other Federal agencies; and
 (7)U.S. Customs and Border Protection officials who have experience related to the hiring and retention of employees, including at least 1 representative from each of the following groups:
 (A)Border Patrol officials with experience along the Southwest Border of the United States. (B)Border Patrol officials with experience working along the Northern Border of the United States.
 (C)Office of Field Operations officials with experience along the Southwest Border of the United States.
 (D)Office of Field Operations officials with experience along the Northern Border of the United States.
 (E)Air and Marine Operations officials with experience along the land borders of the United States. (F)Air and Marine Operations officials with experience along the marine borders of the United States.
 (G)Office of Field Operations officials with experience at ports of entry in the interior of the United States.
 (H)U.S. Customs and Border Protection officials with experience working along the maritime borders in the southeastern region of the United States.
					3.CBP hiring and retention pilot programs
 (a)In generalDuring the 5-year period beginning on the date of the enactment of this Act, the Secretary of Homeland Security shall carry out pilot programs to develop improved strategies to improve U.S. Customs and Border Protection hiring and retention capabilities and programs in order to meet its staffing needs.
 (b)Required pilot programsOf the pilot programs carried out under subsection (a)— (1)at least 1 pilot program shall focus on ports of entry or other duty stations experiencing severe workforce shortages, critical hiring needs, or retention challenges; and
 (2)at least 1 pilot program shall focus on U.S. Border Patrol duty locations experiencing severe workforce shortages, critical hiring needs, or retention challenges.
 (c)Other requirementsIn carrying out pilot programs under this section, the Secretary shall— (1)examine the findings of the Council to determine which initiatives or strategies developed by the Council should be tested in a pilot program;
 (2)examine the data collected through the exit survey given to all departing U.S. Customs and Border Protection employees to inform the development of pilot programs;
 (3)beginning not later than 180 days after the establishment of the Council, commence at least 1 U.S. Customs and Border Protection hiring or retention pilot program every fiscal year; and
 (4)execute pilot programs in the locations that the Secretary determines will provide the most accurate assessment of the effectiveness of the pilot programs.
 (d)ConsiderationsThe Secretary shall consider, consistent with existing law, developing pilot programs under this section that examine—
 (1)the effectiveness of alternative or nontraditional work schedules on hiring and retention;
 (2)the impact on hiring and retention of providing employees transportation between their residences and their work sites;
 (3)the use of existing pay authorities, including recruitment and retention incentive pay, on hiring and retention efforts;
 (4)work to improve the morale of the overall workforce or the workforce at specific U.S. Customs and Border Protection locations; and
 (5)the provision of additional training to employees to allow them to better execute changing job requirements.
 (e)Other mattersThe Secretary is authorized to implement pilot projects under this section in accordance with section 4703 of title 5, United States Code.
 (f)Annual reportNot later than 180 days after the date on which the first pilot program is established under this section, and annually thereafter, the Secretary shall submit a report to the appropriate committees that—
 (1)evaluates the effectiveness of the pilot programs established under this section; and (2)analyzes how current or completed pilot programs are expected to improve hiring and retention capabilities and programs at U.S. Customs and Border Protection to meet its staffing needs.
 4.Authorization of appropriationsThere are authorized to be appropriated such sums as may be necessary to carry out this Act. 5.Sunset (a)In generalExcept as provided in subsection (b), this Act is repealed on the date that is 5 years after the date of the enactment of this Act.
 (b)ReportSection 3(f) is repealed on the date on which the first report is submitted under section 3(f) following the sunset date referred to in subsection (a).